DETAILED ACTION
Summary
	This is a non-final Office action in reply to the Response to Restriction/Election Requirement filed 02 February 2022 for the application filed 19 March 2020. Claims 1-19 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application (PRO 62/821,811 filed 21 March 2019) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-5) in the reply filed on 02 February 2022 is acknowledged.
Claims 6-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected groups, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02 February 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	Regarding Claim 5, the claim requires that “the mounting substrate includes a plurality of openings to permit flow of the oil phase or the water phase flowed through the separation layer”. However, Claim 5 is dependent on Claim 4, which has already limited only the water phase to flow through the separation layer: “wherein the separation layer is configured to permit flow of the water phase through the separation layer and prevent flow of the oil phase through the separation layer”. Thus, Claim 5 is broadening the scope of the claimed invention and thereby fails to further limit the subject matter of the claim upon which it depends or fails to include all the limitations of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by ZHANG et al. (US Patent 9,708,199).
	Regarding Claim 1, ZHANG discloses surface-modified substrates exhibiting switchable oleophobicity and oleophilicity in aqueous media (abstract). These substrates comprise a polymer covalently bonded to the substrate and are oleophilic and hydrophobic under a first condition and oleophobic and hydrophilic under a second condition (c1/41-46). Such a polymer is a block copolymer comprising poly(2-vinyl pyridine) and polydimethylsiloxane (P2VP-b-PDMS) and is grafted to the surface of the substrate (i.e., a mounting substrate), which includes membranes (c6/62-c7/7) and porous polyurethane foam (i.e., a separation layer attached to a mounting substrate, the separation layer comprising a material switchable between oleophilic and hydrophobic under a first condition and oleophobic and hydrophilic under a second condition; c7/31-33).
In an application shown in FIG. 7 and described in Example 4, ZHANG further discloses fixing a P2VP-b-PDMS grafted textile between two glass tubes for use as a separation membrane (i.e., a drum defining a fluid flow pathway comprising a fluid inlet and a fluid outlet, the fluid flow pathway configured to flow multiphase fluid… from the fluid inlet to the fluid outlet; a phase separator spatially positioned relative to the fluid flow pathway to receive the multiphase fluid flowing from the fluid outlet). A mixture of oil and neutral pH water (i.e., multiphase fluid comprising an oil phase and a water phase) is poured into the upper glass tube, and, due to the oleophilicity and hydrophobicity of the textile surface, only the oil passes through and water is retained; however, when first wetted with acidic (pH < 2) water and applied under the same conditions, the inverse separation occurs (i.e., the separation layer configured to separate the oil phase and the water phase when the separation layer is under either the first condition or the second condition; c16/10-36; FIG. 7).
	Furthermore, the limitation “the separation layer configured to separate the oil phase and the water phase when the separation layer is under either the first condition or the second condition” is directed toward an intended use of the claimed separation layer. If a prior art structure is capable of performing the intended use as recited, then it meets the limitations of the claim (In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997); MPEP §2111.02 II). In this case, ZHANG explicitly discloses that the taught separation membrane can be used to separate oil and water under acidic or neutral conditions. Thus, this limitation bears no patentable weight.
	Even further, this limitation is also directed to materials or articles worked upon, namely, a multiphase fluid comprising an oil phase and a water phase. The inclusion of material or article worked upon by a structure being In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935); MPEP §2115). The manner or method in which an apparatus is to be utilized is not subject to the issue of patentability of the apparatus itself (In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); MPEP §2115).
	Similarly, the limitation “the fluid flow pathway configured to flow multiphase fluid … from the fluid inlet to the fluid outlet” is directed toward an intended use of the drum and to materials or articles worked upon. ZHANG’s disclosure of the upper glass tube and pouring of a mixture of oil and water into the tube shows that the disclosed glass tube is capable of flowing a multiphase fluid. Thus, this limitation bears no patentable weight.
	Regarding Claim 2, ZHANG discloses the phase separation reactor of Claim 1. ZHANG further discloses the polymer is covalently bonded to the substrate (i.e., wherein the separation layer is covalently bonded to the mounting substrate; c1/42-43).
	Regarding Claim 3, ZHANG discloses the phase separation reactor of Claim 1. In Example 2, FIG. 7, ZHANG further discloses that under neutral conditions, only the oil of the oil/water mixture passes through the separation layer and water was retained on top of the textile (c16/20-25; FIG. 7a).
Furthermore, the limitation “the separation layer is configured to permit flow of the oil phase through the separation layer…” is directed toward an intended use of the claimed separation layer. If a prior art structure is capable of performing the intended use as recited, then it meets the limitations of the claim (In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997); MPEP §2111.02 II). In this case, ZHANG explicitly discloses that the taught separation membrane can be used to separate oil and water under acidic or neutral conditions. Thus, this limitation bears no patentable weight.
	Even further, this limitation is also directed to materials or articles worked upon, namely, a multiphase fluid comprising an oil phase and a water phase. The inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims (In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935); MPEP §2115). The manner or method in which an apparatus is to be utilized is not subject to the issue of patentability of the apparatus itself (In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); MPEP §2115).
	Regarding Claim 4, ZHANG discloses the phase separation reactor of Claim 1. In Example 2, FIG. 7, ZHANG further discloses that under acidic (pH < 2) conditions, only the water of the oil/water mixture passes through the separation layer and oil was retained on top of the textile (c16/25-31; FIG. 7b).
Furthermore, the limitation “the separation layer is configured to permit flow of the water phase through the separation layer…” is directed toward an intended use of the claimed separation layer. If a prior art structure is capable of performing the intended use as recited, then it meets the limitations of the claim (In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997); MPEP §2111.02 II). In this case, ZHANG explicitly discloses that the taught separation membrane can be used to separate oil and water under acidic or neutral conditions. Thus, this limitation bears no patentable weight.
	Even further, this limitation is also directed to materials or articles worked upon, namely, a multiphase fluid comprising an oil phase and a water phase. The inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims (In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935); MPEP §2115). The manner or method in which an apparatus is to be utilized is not subject to the issue of patentability of the apparatus itself (In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); MPEP §2115).
	Regarding Claim 5, ZHANG discloses the phase separation reactor of Claim 4. ZHANG further discloses the substrate is usable as a membrane, e.g., P2VP-b-PDMS grafted textiles (c9/5-18), which have porous structures (i.e., wherein the mounting substrate includes a plurality of openings to permit flow of the oil phase or the water phase flowed through the separation layer).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327. The examiner can normally be reached 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan B Huang/Primary Examiner, Art Unit 1777